Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3)	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 2 (dependent on claim 1) fails to further limit claim 1 since the subject matter of "the microgroove and the crossing microgroove are formed in a proximal land portion in closest proximity to the tire equator S" (claim 2) is necessarily required by the subject matter described on lines 8-11 and 16-17 of claim 1.   

4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1, 2, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hayashi (US 2007/0199633).
	Hayashi discloses a pneumatic tire having a tread comprising circumferential thin grooves 14 (circumferential main grooves 14), crosswise thin grooves 15 (microgrooves 15) and sub thin grooves 17 (crossing microgrooves 17) [FIGURE 4].  The circumferential main grooves 14 separate a center land portion and a pair of shoulder land portions [FIGURE 4].  The microgrooves 15 and the crossing microgrooves 17 are formed in the center land portion such that block groups, each consisting or a plurality of blocks (i.e. two blocks) aligned along the microgroove 15, are arranged in the center Both the microgroove 15 and the crossing microgroove 17 are on the tire equator [FIGURE 4].  Both the microgroove 15 and the crossing microgroove 17 are linear with the microgroove 15 being linear from one main groove 14 to another main groove 14 [FIGURE 4].  An annotated copy of FIGURE 4 is provided below: 

    PNG
    media_image1.png
    534
    403
    media_image1.png
    Greyscale

In the above MARKED UP DRAWING, the markings were added by the examiner to facilitate discussion of Hayashi.  In the MARKED UP COPY, "L" is the displacement distance and "P" is an arrangement pitch of the blocks.  FIGURE 4 illustrates distance L being about 39% of arrangement pitch P.  Hayashi teaches that the microgrooves 15 close at the time of tread contact [paragraphs 12-13, 29 and 32].
	As to claim 1, the claimed tire is anticipated by Hayashi's tire.  As previously mentioned, L = about 39% P.  This value of 39% falls within the claimed range of 33% to 50%.  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  IN ANY EVENT:  As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Hayashi's tread such that distance L = 1/3 to 1/2 arrangement pitch P in view of the arrangement of central blocks shown in FIGURE 4; it being noted that Hayashi teaches inclining the crossing microgroove 17 at angle of 0 to 90 degrees with respect to the circumferential direction [paragraph 16], FIGURE 4 illustrates the crossing microgroove 17 being inclined at an angle of about 12 degrees with respect to the circumferential direction and FIGURE 4 illustrates distance L being about 39% arrangement pitch P.
	As to claim 2, the land portion comprising the central blocks is disposed on the tire equator [FIGURE 4].
	As to claim 6, the microgrooves 15 are inclined with respect to a tire meridian [FIGURE 4].
	As to claim 8, see comments for claims 2 and 6.
	As to claim 12, each block group consists of a plurality of blocks wherein the plurality of blocks includes only two blocks [FIGURE 4].
Claims 3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0199633) as applied above and further in view of DeBarsy (US 2009/0095387).
	As to claims 3, 7 and 10, it would have been obvious to one of ordinary skill in the art to provide Hayashi's tire tread such that the microgrooves 15 and crossing microgrooves 17 have a depth larger than a depth of the main grooves 14 since
(1) Hayashi teaches providing the microgrooves 15 and crossing microgrooves 17 such that the microgrooves 15 and crossing microgrooves 17 close a time of tread contact [paragraphs 12-13, 29, 32]; the microgrooves 15 and crossing microgrooves 17 thereby defining "sipes" and (2)  DeBarsy teaches providing sipes in a land portion of a tire tread width a depth larger than depth of circumferential grooves in the tire tread so that traction is maintained throughout the life of the tread [paragraph 33].
8)	Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2007/0199633) as applied above and further in view of Europe 636 (EP 355,636).
	As to claims 5 and 9, it would have been obvious to one of ordinary skill in the art to provide Hayashi's tire tread such that the microgrooves 15 and crossing microgrooves 17 have the claimed depths since (1) Hayashi teaches providing the microgrooves 15 and crossing microgrooves 17 such that the microgrooves 15 and crossing microgrooves 17 close a time of tread contact [paragraphs 12-13, 29, 32]; the microgrooves 15 and crossing microgrooves 17 thereby defining "sipes" and (2) Europe 636 teaches providing sipes (width 0.1 to 1.0 mm) in a tire tread such that the depth of the sipes increases from the tread edge side to the tire equator side to maintain initial 
ALLOWABLE SUBJECT MATTER
9)	Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 4 and 11, the prior art fails to render obvious modifying Hayashi's tire tread such that "a microgroove and a crossing microgroove are also formed in a land portion other than the proximal land portion, and a groove depth H of the microgroove and the crossing microgroove formed in the proximal land portion is larger than a groove depth J of the microgroove and the crossing microgroove formed in the land portion other than the proximal land portion".
Remarks
10)	Applicant’s arguments with respect to claims 1-3, 5-10 and 12 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
11)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
November 7, 2021